Exhibit 10.1

 

CONFIDENTIAL

 

AMENDED AND RESTATED DISTRIBUTORSHIP AGREEMENT

 

THIS AMENDED AND RESTATED DISTRIBUTORSHIP AGREEMENT (the “Agreement”) is made
and entered into as of the 25th day of May, 2005, to be effective as of the
Effective Date, by and between CREE, INC., a corporation organized and existing
under the laws of the State of North Carolina, U.S.A., having its principal
place of business at 4600 Silicon Drive, Durham, North Carolina 27703
(“Manufacturer”), SUMITOMO CORPORATION, a corporation organized and existing
under the laws of Japan, having its principal place of business at [***], Tokyo
104-8610, Japan (“Distributor”) and Sumitomo Corporation of America (“SCOA”), a
wholly-owned subsidiary of Sumitomo organized under the laws of State of New
York and having its principal place of business at [***]

 

Recitals

 

WHEREAS,

 

  (A) Manufacturer and Distributor previously entered into an Amended and
Restated Distributorship Agreement dated as of the 14th day of May, 2004 (the
“Distributorship Agreement”); and

 

  (B) Manufacturer and Distributor previously entered into a letter agreement
dated as of the 12th day of July, 2004 (the “First Letter Agreement”) amending
the Distributorship Agreement; and

 

  (C) Manufacturer, Distributor and SCOA previously entered into another letter
agreement dated as of the 10th day of September, 2004 (the “Second Letter
Agreement”) further amending the Distributorship Agreement and the First Letter
Agreement (the First Letter Agreement and Second Letter Agreement being
collectively referred to hereinafter as the “Letter Agreements” and the
Distributorship Agreement and the Letter Agreements being collectively referred
to hereinafter as the “Existing Agreements”); and

 

  (D) Manufacturer and Distributor desire to amend and restate the Existing
Agreements to reflect and record certain matters with respect to their
long-standing and strategic relationship; and

 

  (E) SCOA is a party to this Agreement solely for the purpose of entering into
Individual Contracts for the purchase of LED Products from Manufacturer pursuant
to Sections 7.1 and 7.2 below.

 

NOW, THEREFORE, the parties hereto, in consideration of the premises, covenants
and undertakings herein contained, mutually agree as follows:

 

1. DEFINITIONS

 

  1.1. For purposes of this Agreement, the capitalized terms defined below and
elsewhere in this Agreement have the meanings so defined, and such definitions
apply to both singular and plural forms:

 

Affiliate:    with respect to a person, any other person that controls, is
controlled by, or is under common control with the named person, whether
directly or through one or more intermediaries, where “control” means possession
of the power to direct the management, operations or policies of the controlled
person through stock ownership, contract or other arrangements. Annual MPC:   
Distributor’s annual minimum purchase commitment as defined in Section 9.1.

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

Distributorship Agreement    Page 1

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ATMI:    Advanced Technology Materials, Inc. Average Exchange Rate:    as
defined in Section 8.5 (b). Bank:    as defined in Section 8.5 (b). Base Rate:
   as defined in Section 8.5 (b). Chip Schedule:    as defined in Section 7.1(a)
[***]:    as defined in Section 8.7(a). [***]:    as defined in Section 12.2.
Distributor:    as defined in Preamble. Distributorship Agreement:    as defined
in Recitals. Effective Date:    the 27th day of June, 2005. Execution Date:   
the 25 day of May, 2005. Existing Agreements:    as defined in Recitals. Firm
Commitment Portion:    as defined in Section 7.3. Firmed-Up Order:    as defined
in Section 7.1(a). First Letter Agreement:    as defined in Recitals. FY06:   
2006 fiscal year of Manufacturer. FY07:    2007 fiscal year of Manufacturer.
Individual Contract:    as defined in Section 7.1. Inventory:    as defined in
Section 7.4. Inventory Cap:    as defined in Section 9.3. Letter Agreements:   
as defined in Recitals. Liaison Office/ Cree Japan:    the representative office
maintained by Manufacturer, through an Affiliate, in the Tokyo, Japan area. LED
Products:    visible or ultraviolet light emitting diodes (LEDs) in die form
that are fabricated by or for Manufacturer using Group III-nitride materials on
silicon carbide wafers and that Manufacturer makes

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

Distributorship Agreement    Page 2

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

     generally available to customers for purchase during the term of this
Agreement. As used herein, “generally available” includes LED Products custom
manufactured for customers of Distributor but excludes LED Products custom
manufactured for other customers. LED Product Forecast:    as defined in Section
7.3. LED Resale Price:    as defined in Section 8.1(a). [***]:    as defined in
Section 8.6(b). Manufacturer:    as defined in Preamble. Master Agreement:    as
defined in Section 7.1(c). Material Schedule:    as defined in Section 7.1(b)
New Products:    as defined in Section 9.3. [***] Products    LED Products [***]
by [***] Manufacturer that have been designated by Manufacturer to Distributor
in writing in accordance with Section 7.1(c).

[***] Product

Resale Price:

   as defined in Section 8.2(b). [***] Reserve ([***]):    as defined in Section
8.6(a). [***]:    as defined in Section 8.6(a). [***] Reserve ([***]):    as
defined in Section 8.7(a). [***]:    as defined in Section 8.7(a). Products:   
LED Products, [***] Products and Wafer Products collectively, except where the
term applies in context only to a specific type of Product. Quarterly MPC:   
Distributor’s quarterly minimum purchase commitment in each fiscal quarter of
Manufacturer as defined in Section 9.1. SCOA:    as defined in Preamble. Second
Letter Agreement:    as defined in Recitals. Term:    the term of this Agreement
as defined in Section 2.2. Territory A:    the country of Japan. Territory B:   
the countries of the Republic of China (Taiwan), Singapore and the Philippines.

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

Distributorship Agreement    Page 3

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Territory C:    the countries of [***], the Republic of Korea, the Republic of
Indonesia, Thailand and Malaysia. Territory:    Territory A, Territory B and
Territory C, collectively. Wafer Order:    as defined in Section 7.1(b)
Wafer Products:    collectively “SiC Wafer Products” and “GaN Wafer Products.”
“SiC Wafer Products” means silicon carbide wafers, either without epitaxial
layers or with only silicon carbide epitaxial layers deposited thereon, made by
or for Manufacturer and that Manufacturer makes generally available to customers
for purchase during the term of this Agreement. “GaN Wafer Products” means
gallium nitride wafers, either with or without epitaxial layers deposited
thereon, and hetero substrates, such as silicon carbide, sapphire or silicon,
with one or more AIII nitride epitaxial layers deposited thereon, made by or for
Manufacturer and that Manufacturer makes generally available to customers for
purchase during the term of this Agreement. As used herein, “generally
available” includes Wafer Products custom manufactured for customers of
Distributor but excludes Wafer Products custom manufactured for other customers.
For avoidance of doubt, Wafer Products do not include any [***] by [***]
Manufacturer. Wafer Retail Price:    as defined in Section 8.3(b). [***]:   
[***] as defined in Section 7.3.

 

  1.2. For purposes of this Agreement, “person” shall be construed broadly to
mean any individual, corporation, partnership or other legal entity, and the
terms “fiscal quarter” and “fiscal year” shall refer to the respective
accounting periods used by Manufacturer.

 

2. TERM

 

  2.1. Except as expressly provided herein, the amended and restated terms and
conditions in this Agreement shall not become effective until the Effective
Date. After the Execution Date but prior to the Effective Date, certain terms
and conditions expressly identified herein shall become effective with respect
to Products to be shipped after the Effective Date in order to facilitate the
transition between the provisions of this Agreement and the Existing Agreements.
This Agreement will be legally binding on the parties when executed on behalf of
both parties notwithstanding the later Effective Date. Upon the Effective Date,
this Agreement shall supersede and replace the Existing Agreements with respect
to Products to be shipped after the Effective Date, but the Existing Agreements
shall continue to apply with respect to Products shipped prior to the Effective
Date.

 

  2.2. Subject to the provisions of Sections 8.7(a) and 9.2, the term of this
Agreement (the “Term”) shall extend for a period of five (5) fiscal years
commencing June 23, 2002 and ending June 24, 2007, unless sooner terminated in
accordance with the provisions of this Agreement.

 

  2.3. The parties acknowledge and agree that neither is obligated to continue
its business relationship with the other after the effective date of any
termination of this Agreement or the expiration date if this Agreement is not
renewed.

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

Distributorship Agreement    Page 4

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

3. DESIGNATION

 

  3.1. Distributor will serve as the strategic partner and exclusive distributor
of Manufacturer for distribution of Products in Territory A during the Term of
this Agreement. Section 4.1 below defines the exclusive nature of Distributor’s
appointment in Territory A.

 

  3.2. Subject to the provisions in Section 4.2 below, Distributor will serve as
a non-exclusive distributor for distribution of Products in Territory B and
Territory C during the Term of this Agreement.

 

  3.3. Notwithstanding any language herein to the contrary, unless extended by
written agreement of the parties, Distributor’s appointment as a distributor of
GaN Wafer Products in the Territory is [***]. In connection with the
determination of the [***] for [***] (as provided in Section [***] below), the
parties in good faith will discuss [***] and shall mutually agree upon the terms
for [***].

 

4. EXCLUSIVITY; NON-EXCLUSIVE TERRITORIES

 

  4.1 During the Term of this Agreement and subject to Distributor’s compliance
with its obligations in Section 5 below, except as otherwise provided in
Sections 8.3(d) and 9.4 below, Manufacturer will not, without Distributor’s
written consent, directly or through any Affiliate sell Products to any person
other than Distributor for shipment by Manufacturer or its Affiliates into
Territory A. This Section 4.1 shall not be construed to restrict Manufacturer or
its Affiliates from selling or authorizing the sale of Products to persons
outside Territory A.

 

  4.2 Distributor’s appointment in Territory B and Territory C is non-exclusive.
Distributor shall not advise any customer or potential customer in such
territories that it may only purchase Products from Distributor. Customers in
such territories shall be free to choose to purchase Products directly from
Manufacturer or from another distributor, as applicable. With respect to
marketing, sales and deliveries by Distributor in Territory C, Distributor may
[***]. Subject to any applicable export restrictions, Distributor may request
that Manufacturer [***]. If the customer prefers to purchase Products directly
from Manufacturer, the provisions of Section 10 will apply if Manufacturer
requests Distributor’s assistance in connection with such transaction.

 

5. DUTIES OF DISTRIBUTOR

 

  5.1 Distributor agrees to perform and comply with the following during the
Term of this Agreement:

 

  (a) It will use its best efforts, to the fullest extent commercially
reasonable, to promote the sale of [***] Products within the Territory through
its sales and merchandising programs in order to obtain and sustain the maximum
sales of [***] Products in the Territory and will solicit orders for and sell
[***] Products within the Territory.

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

Distributorship Agreement    Page 5

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (b) Distributor will furnish Manufacturer with reports on the following
matters in writing not less frequently than the period shown, and promptly upon
request at such other times as Manufacturer may request in writing, with the
report to be delivered to Manufacturer and/or the Liaison Office as indicated
below unless otherwise requested by Manufacturer:

 

Report

--------------------------------------------------------------------------------

   Frequency


--------------------------------------------------------------------------------

  Delivered To


--------------------------------------------------------------------------------

General market situation for Products in the Territory

   [***]   Cree Japan

[***]-month forecast of anticipated sales of Products

   [***]   Cree Japan

Inventory on hand, including volume by Product type and assigned

value

   [***]   Cree Japan

Summary of meetings with customers and prospective customers,

including current and anticipated Product applications by customer

and quantity requirements

   [***]   Cree Japan

Summary of significant customer inquiries

   [***]   Cree Japan

Information, to the extent known, regarding the activities of competitors

with respect to Products in the Territory

   [***]   Cree Japan

 

  (c) In addition, in its role as the strategic partner of Manufacturer for
distribution of Products in Territory A, Distributor will cooperate with
Manufacturer and the Liaison Office to establish, to the fullest practicable
extent, a “transparent interface” between Manufacturer and customers for
Products such that the Liaison Office is kept fully informed of all developments
relating to customers for Products and that the Product sales and marketing
efforts of Distributor are coordinated with the efforts of the Liaison Office.
Without limiting the foregoing, upon request Distributor will make available to
the Liaison Office copies of all quotes, invoices, customer correspondence and
other records relating to the sale and marketing of Products in Territory A and
in Territory C.

 

  (d) Distributor will at all times conduct its affairs under this Agreement in
accordance with the highest standards of business ethics and propriety. It will
comply with all applicable laws and regulations in performing its obligations
under this Agreement and will apply for and obtain (at its own expense) all
licenses and approvals necessary to perform its obligations hereunder except as
provided in Section 12.2.

 

  (e) Without Manufacturer’s prior written consent, neither Distributor nor its
directors, officers, agents or employees shall at any time during the Term of
this Agreement, directly or indirectly, (i) establish any Product distribution
branch or maintain any Product distribution depot outside the Territory, or (ii)
manufacture, distribute, represent, sell or otherwise handle any products that,
in the reasonable opinion of Manufacturer, [***], including without limitation
[***]; provided that the foregoing limitations as provided in this Section
5.1(e) will only apply to [***].

 

  (f)

Distributor will not market, sell or otherwise distribute Products purchased
under this Agreement outside the Territory or market, sell or otherwise
distribute [***] Products to [***] for such [***] Products, except as may be
authorized by Manufacturer in writing from time to time in Manufacturer’s sole
discretion. Distributor will not, without Manufacturer’s prior written consent,
which consent will not be unreasonably withheld, sell or otherwise distribute
Products purchased under this Agreement to a person other than an end user
customer. Notwithstanding any language herein to the contrary, the parties
hereto confirm that [***].

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

Distributorship Agreement    Page 6

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (g) Distributor will appoint at least one employee within its organization to
coordinate the performance of its responsibilities under this Agreement.

 

  (h) Distributor shall be responsible for obtaining any required licenses,
permits and other governmental approvals necessary for the export of Products
from the United States or such other country from where Products are shipped and
their import into the Territory, except as provided in Section 12.2, and will
otherwise comply with all export and import laws and regulations applicable to
its activities under this Agreement.

 

6. DUTIES OF MANUFACTURER

 

  6.1 Subject to Section 7 below, Manufacturer agrees to use its best efforts,
to the fullest extent commercially reasonable, to meet the requirements of
Distributor for Products during the Term of this Agreement and to perform and
comply with the following during the Term of this Agreement:

 

  (a) Manufacturer shall [***] unless Distributor’s exclusivity with respect to
such Product(s) or territory is no longer in effect as otherwise provided in
this Agreement.

 

  (b) Manufacturer shall maintain the Liaison Office, either directly or through
an Affiliate, and shall staff such office with one or more full-time personnel,
to provide support for sales of Products in Territory A.

 

  (c) Manufacturer shall furnish to Distributor, at no cost, such catalogues,
specifications and technical data literature as Manufacturer makes available to
its customers generally and shall provide the materials in such quantities as
Distributor may reasonably request to support its sales of Products in the
Territory.

 

  (d) Manufacturer will invite Distributor to participate in any discussions
between the Liaison Office or Manufacturer and Distributor’s customers
concerning Products to be purchased in connection with this Agreement provided
that Distributor agrees to be bound by the same restrictions on information
disclosed in such discussions as the customer and in any event, such discussions
will be subject to the provisions in Section 14 below.

 

  (e) Subject to availability, Manufacturer shall supply Distributor Products in
accordance with this Agreement in quantities adequate to the Distributor’s
reasonable requirements for sales in the Territory. In the event orders for
Products exceed Manufacturer’s ability to manufacture and deliver them,
Manufacturer will allocate to Distributor [***], which allocation Manufacturer
shall determine in its sole discretion exercised in good faith; provided,
however, that in no event shall Manufacturer treat Distributor less favorably
than it will any of Manufacturer’s other customers for Products in allocating
such supply.

 

  (f) Manufacturer shall provide training services to sales and service
personnel of Distributor at the Liaison Office or at Manufacturer’s principal
offices to such scope and extent as reasonably necessary for Distributor to
promote sales and service of Products in the Territory. Nothing in this clause
or elsewhere in this Agreement shall be construed to require Manufacturer to
disclose proprietary and confidential information.

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

Distributorship Agreement    Page 7

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (g) Manufacturer shall be responsible for furnishing to Distributor, [***],
such packing material as may be reasonably required for re-packing Products
purchased from Manufacturer for shipment to Distributor’s customers.

 

7. SALES OF PRODUCTS

 

  7.1 All sales of Products from Manufacturer to Distributor shall be made by
execution of an individual sales contract stated in US Dollars (an “Individual
Contract”) in the following manner:

 

  (a) In the case of LED Products, in connection with Distributor’s [***]
transmittal of its revised LED Product Forecast by [***] (as provided in Section
7.3 below), Distributor will include a purchase order for LED Products to be
purchased in [***] (the “Firmed-Up Order”). The quantity of LED Products
included in the Firmed-Up Order will (i) except as provided in Section 7.4
below, [***] as provided in Section 7.3 below, and (ii) not exceed [***] without
Manufacturer’s approval of such [***] unless such [***] is required by Section
7.3 below. Manufacturer will respond to Distributor by [***] by [***] enclosing
an order acknowledgement (the “Chip Schedule”) confirming Product prices and
[***]. Each Firmed-Up Order for LED Products placed by Distributor and
acknowledged by Manufacturer in a Chip Schedule as provided above shall
constitute an Individual Contract for the sale of LED Products. Individual
Contracts for LED Products shall be firm and may not be modified by Distributor;
[***].

 

  (b) In the case of Wafer Products, [***] during the term of this Agreement
Distributor will [***] to Manufacturer a purchase order for Wafer Products (a
“Wafer Order”). Manufacturer will respond to Distributor by [***], but in no
event more than [***] after receipt of the Wafer Order if the Wafer Product is a
standard product of Manufacturer, enclosing an order acknowledgement (the
“Material Schedule”) confirming Product prices and [***]. Each Wafer Order
placed by Distributor and acknowledged by Manufacturer in a Material Schedule as
provided above shall constitute an Individual Contract for the sale of Wafer
Products.

 

  (c) In the case of [***] Products, Manufacturer will [***] designate in
writing to Distributor a [***] Product that is available for purchase by
Distributor under this Agreement, including any terms that are specific to such
[***] Product. Distributor [***] Manufacturer. Designation of a [***] Product is
subject to Manufacturer and Distributor entering into (or amending, as
applicable) an appropriate written master agreement (the “Master Agreement”) to
mutually establish the terms and conditions for the sale and purchase of such
[***] Product. [***] thereafter, Manufacturer and Distributor will enter into
separate individual contracts pursuant to and in accordance with such Master
Agreement. Each individual contract entered into between Manufacturer and
Distributor pursuant to the written Master Agreement shall constitute an
Individual Contract for the sale of [***] Products.

 

  (d) Notwithstanding any language herein to the contrary, shipments dates
confirmed by Manufacturer in the Chip Schedule or the Material Schedule, as the
case may be, do not represent guaranteed shipment dates. [***].

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

Distributorship Agreement    Page 8

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  7.2 Each Individual Contract shall be subject to the following terms, except
as may be otherwise mutually agreed in writing by the parties:

 

  (a) [***] Products shall be delivered F.O.B. Manufacturer’s manufacturing
facilities or inventory hub (including [***]) by delivery to a transportation
company designated or approved by Distributor. Title and risk of loss of [***]
Products shall pass to Distributor upon delivery to the transportation company.
All transportation charges and expenses, including the cost of insurance against
loss or damage in transit, shall be Distributor’s responsibility.

 

  (b) Except for any warranty claim covered by Section 7.2(d) below, in the
event any Product does not conform to the terms of the Individual Contract, the
non-conformity will be reported in writing to Manufacturer as soon as possible.
In the case of shipping damage or other non-conformity discoverable upon
reasonable inspection (such as, by way of illustration, shipment shortages,
incorrect Products, broken wafers and torn tape), the non-conformity shall in
any event be reported in writing no later than [***] after the date Products are
shipped by Manufacturer to Distributor or such claim shall be deemed waived;
provided that Distributor [***]. In all other cases, the non-conformity shall be
reported as a warranty claim under Section 7.2(d) below in writing within [***]
after shipment of Product by Manufacturer if the claim relates to an LED
Product, within [***] after shipment of Product by Manufacturer if the claim
relates to a Wafer Product, and within [***] if the claim relates to a [***]
Product. Any non-conformity not reported within the applicable warranty period
shall be deemed waived.

 

  (c) Manufacturer’s sole obligation with respect to Products reported to be
non-conforming no later than [***] after the date Products are shipped by
Manufacturer to Distributor shall be to issue a [***] credit memorandum to
Distributor for the quantity and price invoiced for any such Products determined
by Manufacturer to be non-conforming, which credit memorandum may be used [***].
Manufacturer is not required to refund money pursuant to such credit memoranda.
All non-conforming Products must be returned to Manufacturer for verification of
the non-conformity, and Distributor must obtain a return authorization from
Manufacturer prior to shipment of the non-conforming Products, which
authorization shall not be unreasonably withheld. Provided that it is able to
verify [***] the non-conformity, Manufacturer will use commercially reasonable
efforts to [***] to Distributor within [***] after Manufacturer’s receipt of the
report of non-conformity as provided in Section 7.2(b). [***] provisions for
non-conforming [***] Products will be as provided in the master agreement or
applicable Individual Contract. Upon receipt of the non-conforming Products,
Manufacturer will [***] the [***] credit memorandum [***]. Upon [***],
Manufacturer will issue a new invoice [***], which invoice shall be the
controlling document related to such purchase for purposes of determining the
parties’ rights and obligations under this Agreement, including, without
limitation, the Product warranty, [***] Reserve and [***] Reserve provisions (as
otherwise provided herein, if applicable); provided that, for the purpose of
determining (i) whether the Quarterly MPC has been met, and (ii) whether the
value of Distributor’s inventory meets or exceeds the Inventory Cap, such
Products shall be deemed purchased [***]. This Section 7.2(c) states the
exclusive remedy of Distributor with respect to non-conforming Products, except
as to any warranty claim covered by Section 7.2(d) below.

 

  (d) Manufacturer warrants to Distributor that Products shipped hereunder will
meet such specifications as have been expressly agreed to in writing by the
parties hereto, provided such Products are used in accordance with the
applicable specifications. This warranty is extended only to Distributor and
does not constitute a warranty to either Distributor’s customers or other
end-users or to any sub-distributor, [***]. All claims under this warranty must
be reported in writing to Manufacturer (with such report accompanied by Products
claimed to be defective, in die or packaged form if such Products cannot readily
be removed therefrom) as soon as possible, but in any

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

Distributorship Agreement    Page 9

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

       event no later than [***] after shipment of such Products by Manufacturer
if the claim relates to an LED Product, within [***] after shipment of such
Products by Manufacturer if the claim relates to a Wafer Product, and within
[***] if the claim relates to a [***] Product, and if not so reported, such
claims shall be deemed waived. Distributor must obtain a return authorization
from Manufacturer prior to shipment of the defective Products, which
authorization shall [***]. Manufacturer’s sole obligation with respect to
Products determined not to meet the terms of this warranty shall be, at its
option, to issue a [***] credit memorandum for the quantity and price invoiced
for such defective Products, which credit memorandum may be used [***]. Provided
that it is able to verify [***] the defect, Manufacturer will use commercially
reasonable efforts to [***] to Distributor within [***] after Manufacturer’s
receipt of the report of claims under the warranty as provided in this Section
7.2(d). [***] provisions for defective [***] Products will be as provided in the
master agreement or applicable Individual Contract. Upon [***], unless
previously paid, Distributor shall promptly pay the invoice [***], which invoice
shall be the controlling document related to such purchase for purposes of
determining the parties’ rights and obligations under this Agreement, including,
without limitation, Annual MPC, Inventory Cap, [***] Reserve and [***] Reserve
provisions (as otherwise provided herein if applicable), provided that the
warranty [***] shall commence [***]. Manufacturer may issue an invoice [***]
solely for administrative purposes, but no amount shall be due under such
invoice after applying the applicable credit memorandum, and such invoice will
not be used in determining the parties’ rights and obligations under this
Agreement[***]. This Section 7.2(d) states the exclusive remedy against
Manufacturer with respect to breach of the warranty given herein or other
alleged defects in Products. This Section 7.2(d) (as limited by Section 7.2(e)
and other applicable terms and conditions of this Agreement) shall survive with
full force and effect after the termination or expiration of this Agreement with
respect to Products purchased prior to such termination or expiration.

 

  (e) In connection with the determination of the [***] for [***] as provided in
Section [***] below, the parties in good faith will review the [***] warranty
period provided for in this Agreement to determine whether it should apply to
Products to be purchased in [***] based on the industry standards and customer
expectations in Territory A at such time. The warranty period may be [***] prior
to [***] if and when Manufacturer and Distributor are able to agree that they
have obtained sufficient customer acceptance of such change in Territory A.

 

  (f) UNLESS OTHERWISE AGREED IN WRITING BY AN AUTHORIZED REPRESENTATIVE OF
MANUFACTURER, THE WARRANTY IN SECTION 7.2(d) IS IN LIEU OF ALL OTHER WARRANTIES
RELATING TO PRODUCTS, WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED, OR IMPOSED BY
STATUTE OR OTHERWISE. ALL IMPLIED WARRANTIES, INCLUDING BUT NOT LIMITED TO
IMPLIED WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE AND MERCHANTABILITY, ARE
EXPRESSLY DISCLAIMED BY MANUFACTURER. Distributor shall make no representations
or warranties on behalf of Manufacturer with respect to Products or otherwise.

 

  7.3 During the Term of this Agreement, each week Distributor will issue to
Manufacturer a [***] forecast of its LED Product requirements (the “LED Product
Forecast”). The quantities indicated in each LED Product Forecast represent the
number of units of each LED Product that Distributor requests to be shipped by
[***] of the stated week. Distributor will update the LED Product Forecast on
[***]. Subject to Sections 7.7, 9.3 and 9.4 of this Agreement, the quantities
and types of LED Products forecasted to be delivered within [***] (the “Firm
Commitment Portion”) shall be firm and may not be

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

Distributorship Agreement    Page 10

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

       modified by Distributor. At Distributor’s option, [***]. The aggregate
purchase price of LED Products requested for any fiscal quarter may not exceed
[***] without Manufacturer’s prior written approval of such increase. In order
to avoid any future misunderstanding, the parties confirm [***] the LED Product
Forecast that, at all times, the [***] the [***] Products [***] Products that
have been [***] Products that are [***] the [***] the [***], and [***] Products
that are [***]) and the [***] Products forecasted [***] shall be [***] the
[***]. In addition, the minimum aggregate purchase amount of LED Products
forecasted by Distributor for shipment [***]) will be determined as follows:

 

[***] = [***]

 

Provided that, if [***] yields a [***], then Distributor, at its option, may
[***] the [***], and if [***] yields a [***], then Distributor shall [***].

 

Where: A = [***];

  B = [***];

  B = [***];

  B = [***];

  C = [***]; and

  D = [***].

 

For avoidance of doubt, the references to [***] in the foregoing formula refer
to [***] in [***] and not [***] in the [***].

 

If Distributor fails to timely update the LED Product Forecast, the quantities
of LED Products for the new week of the rolling LED Product Forecast will be
determined by Manufacturer [***], and Manufacturer may determine the product mix
in any commercially reasonable and appropriate manner. Although non-binding,
Distributor will use commercially reasonable efforts to provide accurate
forecasts for the quantities and types of LED Products required in the remaining
weeks of the LED Product Forecast, with particular attention to the accuracy of
product mix for the [***].

 

Notwithstanding the foregoing, LED Product prices for such Firm Commitment
Portion [***]. Manufacturer is authorized to accept orders for and ship LED
Products against the Firm Commitment Portion of the Product Forecast unless
Distributor has notified Manufacturer that the Inventory Cap has been reached
pursuant to Section 9.3 of this Agreement. Manufacturer will target to ship in
accordance with Distributor’s requested delivery dates all quantities and types
of LED Products that have been a firm commitment for at least [***]. Shorter
lead times may be available from time to time upon request. If Manufacturer is
unable to ship LED Products in accordance with Distributor’s requested delivery
date, Manufacturer will [***] in accordance with Section 7.1 above.

 

  7.4 [***].

 

  7.5 Notwithstanding the foregoing, Distributor’s purchase commitment in
Section 9.1 below is not conditioned upon its issuance of Firmed-Up Orders or
LED Product Forecasts. Even if Distributor does not issue such documents, its
purchase commitment in Section 9.1 below is valid except as otherwise expressly
provided in this Agreement.

 

  7.6 For the avoidance of doubt, orders of Wafer Products and [***] Products
are not subject to the provisions in Sections 7.3 through 7.5 above. Lead-times
for Wafer Products and [***] Products will vary based on the specifications of
the Wafer Products and [***] Products, respectively, and Manufacturer will
provide an estimate of the applicable lead-time upon request. Distributor and
Manufacturer will determine ordering and forecasting provisions for [***]
Products [***].

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

Distributorship Agreement    Page 11

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  7.7 Even after an Individual Contract has been executed, Distributor may
request [***]. In such case, Manufacturer will consider the request and
determine in its sole discretion whether to [***]. If Manufacturer agrees to
[***], the parties will execute an amended Individual Contract.

 

  7.8 Notwithstanding any language in this Agreement or the Existing Agreements
to the contrary, the provisions set forth in this Section 7 shall apply with
respect to LED Product Forecasts and purchase orders issued by Distributor in
Manufacturer’s fiscal year 2005 for Products to be shipped in FY06. Further,
upon the Execution Date, the quantities and types of LED Products forecasted to
be shipped within [***] from such date shall be considered the Firm Commitment
Portion.

 

8. PRICES AND PAYMENT TERMS

 

  8.1 Pricing for LED Products purchased under this Agreement will be determined
as follows:

 

  (a) For LED Products ordered by Distributor in accordance with Sections 7.1
through 7.4 above that are confirmed by Manufacturer for shipment during FY06,
the unit price payable by Distributor for such LED Products will be [***]. For
LED Products ordered by Distributor in accordance with Sections 7.1 through 7.4
above that are confirmed by Manufacturer for shipment during FY07, the unit
price payable by Distributor for such LED Products will be [***].

 

  (b) The “LED Resale Price” shall be [***]. If the LED Resale Price is stated
in Japanese yen it will be converted to U.S. dollars as provided in Section 8.5
below. Manufacturer may, after consultation with Distributor, reduce its
suggested LED Resale Price effective upon written notice to Distributor. In that
event, [***]. In the event of a significant change in market conditions or in
prices for products of a competitor of Manufacturer, the parties will review and
discuss possible changes to the terms of this Agreement and/or the LED Resale
Prices, as needed, to allow Distributor to offer its customers competitive
prices [***].

 

  (c) Notwithstanding any language in this Agreement or the Existing Agreements
to the contrary, purchase orders issued by Distributor in fiscal year 2005 for
LED Products to be shipped by Manufacturer during FY06 shall be based on LED
Product prices determined in accordance with the terms set forth in this Section
8.1.

 

  8.2 Pricing for [***] Products purchased under this Agreement will be
determined as follows:

 

  (a) For [***] Products ordered by Distributor in accordance with Sections 7.1
and 7.6 above that are confirmed by Manufacturer for shipment during FY06 or
FY07, the unit price payable by Distributor for such LED Products will be [***].

 

  (b) The “[***] Product Resale Price” shall be [***]. If the [***] Product
Resale Price is stated in Japanese yen it will be converted to U.S. dollars as
provided in Section 8.5 below.

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

Distributorship Agreement    Page 12

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  8.3 Pricing for Wafer Products purchased under this Agreement will be
determined as follows:

 

  (a) For Wafer Products ordered by Distributor in accordance with Sections 7.1
and 7.6 above that are confirmed by Manufacturer for shipment during the Term of
this Agreement, the unit price payable by Distributor for Wafer Products will be
[***].

 

  (b) The initial “Wafer Resale Price” shall be [***]. If the Wafer Resale Price
is stated in Japanese yen, it will be converted to U.S. dollars as provided in
Section 8.5 below. Manufacturer may, after consultation with Distributor, reduce
its suggested Wafer Resale Price effective upon written notice to Distributor.
In that event, [***]. In the event of a significant change in market conditions
or in prices for products of a competitor of Manufacturer, the parties will
review and discuss possible changes to the terms of this Agreement and/or the
Wafer Resale Price, as needed, to allow Distributor to offer its customers
competitive prices [***].

 

  (c) In addition, Distributor will be entitled to a bonus at the end of each
fiscal quarter of FY06 equal [***]. Such bonus shall be paid only by issuance of
a credit memorandum. Credit memoranda issued under this Section 8.3(c) may be
exchanged only to purchase additional Wafer Products from Manufacturer, and
Manufacturer is not required to refund money pursuant to such credit memoranda.
With respect to bonuses for FY07, the parties will discuss in good faith and
seek to mutually agree upon the [***] for earning bonuses and such bonus rate
provided that the [***] for earning bonuses in such subsequent fiscal period
[***] to take into consideration prevailing market conditions and Manufacturer’s
manufacturing capabilities.

 

  (d) If the cumulative SiC Wafer Product orders by Distributor [***] do not
equal or exceed [***], then, notwithstanding any language herein to the
contrary, Manufacturer either directly or through any Affiliate shall be
permitted to sell SiC Wafer Products to any person for shipment by Manufacturer
into Territory A.

 

  8.4 All taxes, duties and the like now or hereafter imposed by any
jurisdiction with respect to the sale, manufacture, delivery or transportation
of Products (except income taxes of Manufacturer) will be for the account of
Distributor, and if paid or required to be paid by Manufacturer, the amount
thereof will be added to and become part of the price payable by Distributor.

 

  8.5 Products will be invoiced upon shipment at Product prices determined as
provided below, and payment will be due [***]. Payment shall be made in U.S.
dollars by T/T remittance to an account designated by Manufacturer. Where
applicable, credit memoranda will be applied to invoiced amounts and only the
net amount remaining after application of the credit memoranda will be due and
payable. Invoiced amounts not paid when due will accrue interest, at the lesser
of [***] per annum or the maximum rate permitted by law, from the date of the
invoice until the date paid. If the LED Resale Price, [***] Product Resale Price
or Wafer Resale Price is stated in U.S. dollars, the unit prices for purchase
orders for such Products will be determined as provided in Sections 8.1(a),
8.2(a) and 8.3(a), respectively, and such amounts will not be subject to further
adjustment for currency rate fluctuations or other changes. If the LED Resale
Price, [***] Product Resale Price or Wafer Resale Price is stated in Japanese
yen, Manufacturer and Distributor will share the risk of currency exchange rate
fluctuations as follows.

 

  (a) The Product prices for purchase orders for Products will be determined by
converting the applicable LED Resale Price, [***] Product Resale Price or Wafer

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

Distributorship Agreement    Page 13

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

  Resale Price, [***], to U.S. dollars using the Base Rate in effect [***]. Upon
receipt of a purchase order, Manufacturer will verify the Product prices
(including [***] foreign exchange conversions) and confirm such amounts in its
written order acknowledgement to Distributor. The confirmed Product prices will
become part of the Individual Contract. If an Individual Contract is amended as
provided in Section 7.7 above, unless agreed otherwise, any prices for new
Products added to the Individual Contract will be converted using the Base Rate
[***]. Upon shipment of Products that are the subject of the Individual
Contract, Manufacturer will invoice Distributor at the Product prices set forth
in the Individual Contracts, and such invoiced amounts will not be subject to
further adjustments for currency rate fluctuations or other changes.
Notwithstanding the foregoing, invoices and Product prices are subject to
correction at any time for administrative or clerical errors.

 

  (b) The “Base Rate” means the Average Exchange Rate calculated as of [***] and
adjusted on each [***], and [***] thereafter to reflect the then-current Average
Exchange Rate. The “Average Exchange Rate” means the average of the daily
foreign exchange rate for the [***], using the daily foreign exchange rate
quotations by The Bank of Tokyo-Mitsubishi, Ltd. (the “Bank”) for buying and
selling spot U.S. dollars by telegraphic transfer against Japanese yen. For each
date on which the Base Rate is to be calculated, Distributor will provide to
Manufacturer on such date the Average Exchange Rate for the period of [***],
including the daily exchange rate quotations by the Bank used to determine such
rate, which rate and quotations must be verifiable by Manufacturer. In the event
that the Bank ceases to make this information publicly available, the parties
will mutually agree upon another source.

 

  (c) Notwithstanding any language in this Agreement or the Existing Agreements
to the contrary, purchase orders issued by Distributor in fiscal year 2005 for
Products to be shipped by Manufacturer during FY06 shall be converted to U.S.
dollars in accordance with the terms set forth in this Section 8.5 using the
Average Exchange Rate calculated as of [***].

 

  8.6 To protect Distributor against [***], if any, as it may incur on sales of
[***] Products purchased under this Agreement [***], a “[***] Reserve” will be
established and applied as follows:

 

  (a) The [***] Reserve will be a balance denominated in U.S. dollars and
calculated as set forth in this Section 8.6. The [***] Reserve will be credited
with an amount equal to [***] of the purchase price of all [***] Products
shipped to Distributor under this Agreement [***]. Further, the parties may
mutually agree in writing to exclude certain [***] Products from the [***]. The
[***] Reserve will be maintained on a rolling [***]-fiscal quarter basis such
that amounts credited for [***] Product purchases will remain available during
the fiscal quarter of Manufacturer in which such [***] Products were shipped and
for the [***] fiscal quarters of Manufacturer thereafter. Amounts credited for
[***] will expire and be deducted from the [***] Reserve [***].

 

  (b) [***].

 

  (c) [***].

 

  (d) [***].

 

  (e) [***].

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

Distributorship Agreement    Page 14

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  8.7 To protect Distributor against [***], a “[***] Reserve” will be
established and applied as follows:

 

  (a) The [***] Reserve will be a balance denominated in U.S. dollars and
calculated as set forth in this Section 8.7. At the end of each fiscal month
during FY06, Manufacturer shall credit the [***] Reserve with an amount equal to
[***] of the purchase price of all [***] Products shipped to Distributor under
this Agreement [***]. The [***] Reserve will be maintained on a rolling
[***]-fiscal quarter basis such that amounts credited for [***] Product
purchases will remain available during the fiscal quarter of Manufacturer in
which such [***] Products were shipped and for the [***] fiscal quarter of
Manufacturer thereafter. Amounts credited [***] will expire and be deducted from
the [***] Reserve [***]. Further, the parties may mutually agree in writing to
exclude certain other [***] Products from the [***]. In connection with the
determination of the Annual MPC for each subsequent year of the Term of this
Agreement as provided in Section 9.2 below, the parties will discuss in good
faith and seek to mutually agree upon the [***] Reserve percentage for the [***]
of the Term of this Agreement that correlates with Manufacturer’s [***]. If the
parties have not agreed in writing on the [***] Reserve percentage by [***] of
[***], this Agreement will terminate [***] notwithstanding the provisions in
Sections 2.1 and 2.2 hereof.

 

  (b) [***].

 

  (c) [***].

 

  (d) [***].

 

  (e) [***].

 

  (f) [***].

 

  8.8 The provisions in Sections 8.4 through 8.7 shall survive with full force
and effect after the termination or expiration of this Agreement with respect to
[***] Products purchased prior to such termination or expiration provided that
the provisions in Sections 8.6 and 8.7 shall only continue for so long as there
is a balance in the applicable Reserve.

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

Distributorship Agreement    Page 15

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

9. MINIMUM PURCHASE COMMITMENTS

 

  9.1 Subject to Sections 9.3 and 9.4 below, Distributor shall purchase under
this Agreement, during FY06, [***] Products having an aggregate purchase price
of at least $200,000,000 (US) (the “Annual MPC” for FY06), of which not less
than (a) [***] (US) will be purchased in the [***] quarter of [***] ending
[***], (b) [***] (US) will be purchased in the [***] quarter of [***] ending
[***], (c) [***] (US) will be purchased in the [***] quarter of [***] ending
[***], and (d) [***] (US) will be purchased in the [***] quarter of [***] ending
[***]. Products purchased using credit memoranda issued under Sections 7.1,
8.3(c) and 8.6 shall not be included for purposes of satisfying the minimum
purchase commitments under this Section 9.1, but Products purchased using credit
memoranda issued under Section 10.3 will be included. If [***] Products ordered
by Distributor are not shipped [***], the delayed Products or the substitute LED
Products, as applicable, will be deemed purchased by Distributor [***] solely
for the purpose of determining whether the Quarterly MPC has been met, provided
that (i) shipment of such Products is not delayed due to any cause attributable
to Distributor, (ii) [***], and (iii) in no event shall shipment delays reduce
Distributor’s aggregate purchase commitment hereunder. If during any fiscal
quarter Distributor purchases more than the Quarterly MPC specified for such
fiscal quarter, the excess purchase amount will be applied to reduce
Distributor’s quarterly purchase commitments for that fiscal year [***]. If
during any fiscal quarter Distributor’s inventory of LED Products meets or
exceeds the Inventory Cap and Distributor has not purchased an amount of [***]
Products equal to at least fifty percent (50%) of its original Quarterly MPC
specified above in this Section 9.1 for such fiscal quarter, Manufacturer has a
right to terminate this Agreement in accordance with Section 9.4 below. [***].
After the termination of this Agreement for any reason, Distributor shall have
the right to sell LED Products then in its inventory pursuant to terms and
conditions determined [***].

 

  9.2 Beginning no later than the end of January of each year of the Term of
this Agreement, the parties will discuss in good faith and seek to mutually
agree upon the Annual MPC for LED Products for the twelve months (12) of the
Term of this Agreement that correlates with Manufacturer’s next fiscal year. If
the parties have not agreed in writing on the Annual MPC by [***] of such year,
this Agreement will terminate [***] notwithstanding the provisions in Sections
2.1 and 2.2 hereof.

 

  9.3. Notwithstanding any language herein to the contrary, in no event shall
Distributor be required to purchase any LED Products under this Section 9 if
Distributor has in its inventory New Products (as defined below) valued at more
than the applicable Inventory Cap (as defined below) or if such purchase would
cause the value of New Products in Distributor’s inventory (the “Inventory”) to
meet or exceed the applicable Inventory Cap; provided that the foregoing shall
not limit Distributor’s obligation to [***] Products for which [***] has a
[***]. For FY06 and FY07, the “Inventory Cap” shall be equal to [***], and
[***], respectively, of the [***] and will be expressed in U.S. dollars. If
shipment of a quantity of LED Products requested in the Firm Commitment Portion
would cause Distributor’s Inventory to meet or exceed the Inventory Cap,
Distributor must notify Manufacturer in writing [***] that it is invoking the
Inventory Cap limitation and that some (the excess over the Inventory Cap) or
all of such amounts in the Firm Commitment Portion should not be shipped as
forecasted. [***]. If Distributor is unable to meet the full Quarterly MPC for a
fiscal quarter because of the Inventory Cap limitation, [***]. “New Products”
refers to LED Products shipped by Manufacturer to Distributor on or after [***].

 

  9.4.

If Distributor’s Inventory meets or exceeds the Inventory Cap, Distributor may
at its option terminate this Agreement by providing Manufacturer with [***]
prior written notice, in which case Distributor shall not have any further
purchase obligations for Products under

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

Distributorship Agreement    Page 16

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Section 9.1 hereof [***]. If, as a result of the above Inventory Cap provisions,
Distributor has not purchased during any fiscal quarter an amount of [***]
Products equal to at least fifty percent (50%) of its original Quarterly MPC set
forth in Section 9.1 above for such quarter [***], then Manufacturer may at its
option terminate this Agreement by providing Distributor with [***] prior
written notice, in which case Distributor shall not have any further purchase
obligations for Products under Section 9.1 hereof [***]. Such termination right
of Manufacturer as provided above, shall be exercised by Manufacturer within
[***]. If this Agreement is terminated in accordance with the provisions of this
Section 9.4, notwithstanding any language herein to the contrary, [***],
Manufacturer either directly or through any Affiliate or any third party shall
be permitted to sell Products to any person for shipment by Manufacturer into
Territory A.

 

  9.5. Notwithstanding the foregoing, in the event that Distributor’s ability to
sell LED Products is substantially compromised as a direct result of [***],
Distributor shall immediately notify Manufacturer of such situation and, after
such notification, the parties shall try to resolve the compromised situation in
good faith or, if such resolution is not possible, [***].

 

10. ASSISTANCE OUTSIDE THE TERRITORY

 

  10.1 Manufacturer may from time to time request that Distributor provide
assistance, within Japan, in making sales outside of Japan to Affiliates of
customers in Japan.

 

  10.2 If Manufacturer makes a written request to Distributor that refers to
this Section 10 and requests such assistance with respect to a designated
Affiliate, and if Distributor provides the requested assistance, then, unless
otherwise agreed in writing by the parties, [***].

 

  10.3 Manufacturer will issue Distributor a credit memorandum within fifteen
(15) days after the end of Manufacturer’s fiscal month reflecting the amount of
any credit earned during the month under this Section 10. Credit memoranda
issued under this Section 10 may be exchanged only to purchase additional
Products from Manufacturer, and Manufacturer is not obligated to pay Distributor
the amount of such credit memoranda.

 

11. TRADE NAMES AND TRADEMARKS

 

  11.1 Subject to the provisions of this Section 11 of this Agreement,
Manufacturer grants Distributor a limited, non-exclusive, non-transferable
license to use the trade names and trademarks of Manufacturer listed on Addendum
A, attached hereto and made a part hereof, as such may be amended from time to
time (the “Licensed Marks”) during the Term of this Agreement; provided,
however, that Distributor may, even after termination or expiration of this
Agreement, use the trade names and trademarks of Manufacturer solely in
connection with the sale of Products purchased from Manufacturer during the Term
of this Agreement so long as Distributor continues to comply with the provisions
of this Section 11.

 

11.2    (a)    The Licensed Marks shall be used (i) solely in connection with
the promotion, advertising and sale of Manufacturer’s products in the Territory,
and any related packaging, advertising materials, Internet sites and
documentation, and (ii) solely in compliance with Manufacturer’s Trademark Usage
Guidelines attached hereto, and made a part hereof, as Addendum B, as such may
be amended by Manufacturer from time to time. Without Manufacturer’s prior
written consent, Distributor shall not have the right to assign, sublicense or
otherwise permit the use of such Licensed Marks by third parties. Except for the
license granted herein, Manufacturer grants Distributor no express or implied
licenses to any Licensed Marks.

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

Distributorship Agreement    Page 17

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

     (b)    Manufacturer shall have the right to inspect Distributor’s usage of
the Licensed Marks (including without limitation literature, brochures, data
books, data sheets, web pages or advertising materials produced by or on behalf
of Distributor) to assess the level of consistency and quality of such use.
Manufacturer reserves the right (i) to restrict any use of the Licensed Marks
that it concludes, in its sole judgment, is detrimental to such Licensed Marks
and (ii) to revise the Trademark Usage Guidelines at any time, upon written
notice of such revision to Distributor. Distributor shall promptly provide
specimens upon Manufacturer’s request at no cost to Manufacturer. If, at any
time, Manufacturer reasonably determines that the usage of the Licensed Marks
does not comply with the Trademark Usage Guidelines, Manufacturer shall so
notify Distributor in writing, and Distributor shall correct the non-conformance
and provide a corrected specimen to Manufacturer for review within thirty (30)
days from the date of notification. Failure to correct a non-conformance will be
considered a material breach of this Agreement.      (d)    Distributor shall
not apply for trademark or Internet domain registration of the Licensed Marks
(or any mark confusingly similar thereto) anywhere in the world. Manufacturer
may elect to apply for registration of any of the Licensed Marks in the
Territory at its expense, and, in such event, Distributor shall reasonably
assist and cooperate with Manufacturer in connection therewith. Distributor
shall provide reasonable assistance to Manufacturer in complying with the
formalities of any applicable local law, including but not limited to, the
execution of any application for registration as a registered user, the
execution of additional license agreements suitable for recording with
appropriate authorities, and providing proof of use of any Licensed Marks or any
other applicable documents. Manufacturer shall pay the expense of complying with
such formalities when Manufacturer initiates such formalities.      (e)   
Distributor shall use the Licensed Marks in a manner that creates a separate and
distinct impression from any other trademark that may be used by Distributor.
Distributor shall not adopt any corporate name, assumed name, “doing business
as” name, trade name, trademark, service mark, certification mark, or
designation that incorporates the Licensed Marks (or any translation of the
Licensed Marks), or that is confusingly similar to the Licensed Marks.
Distributor shall not use the Licensed Marks in a manner that may be construed
as creating an agency, partnership, or other form of joint enterprise between
the parties.

 

  11.3 Distributor acknowledges that Manufacturer is the sole and exclusive
owner of its trade names and trademarks and all intellectual property rights
therein worldwide and that Manufacturer may obtain registrations of the same in
jurisdictions within the Territory. Without Manufacturer’s prior written
consent, Distributors shall not assign, sublicense or otherwise permit the use
of such trade names and trademarks by third parties. Distributor shall at all
times recognize, respect and protect Manufacturer’s ownership of any and all
trademarks, trade names, trade secrets, copyrights, patents and know how of
Manufacturer (collectively, Manufacturer’s “Intellectual Property”) in
connection with the sale of Products in the Territory and shall not in any way
derogate, diminish or weaken Manufacturer’s sole proprietary rights in said
Intellectual Property. Should the law or regulations of any jurisdiction in the
Territory invest Distributor with any proprietary rights to any of said
Intellectual Property, Distributor shall promptly, freely and cooperatively
relinquish to Manufacturer any and all such rights upon expiration or
termination of this Agreement for any reason without recourse or cost to
Manufacturer and shall thereafter refrain from any further usage of said
Intellectual Property. Distributor shall execute any assignments or other
documents necessary to relinquish fully said Intellectual Property to
Manufacturer.

 

Distributorship Agreement    Page 18

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  11.4 Distributor shall not remove, alter or obliterate any trade name or
trademark affixed to the package of Products, nor shall it add any other names
or marks, except with the prior written consent of Manufacturer. Should
Distributor repackage any Products, such new packaging shall be substantially
similar to the original packaging of Products, including but not limited to use
of names, trademarks, product numbers and Intellectual Property notices, and
shall comply with the Trademark Usage Guidelines.

 

  11.5 Distributor shall promptly notify Manufacturer of any and all
infringements of Manufacturer’s Intellectual Property in connection with
Products in the Territory that may come to Distributor’s attention and shall
assist Manufacturer in taking such action against such infringement as
Manufacturer in its discretion may decide, with all expenses and cost incident
thereto being defrayed by Manufacturer.

 

  11.6 THE LICENSED MARKS ARE BEING LICENSED TO DISTRIBUTOR “AS IS” AND WITHOUT
ANY WARRANTY OF ANY TYPE OR KIND. MANUFACTURER HEREBY DISCLAIMS ANY AND ALL
WARRANTIES, WHETHER STATUTORY, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION
THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT OF THIRD PARTY RIGHTS. [***].

 

12. INDEMNITY

 

  12.1 Manufacturer shall indemnify and hold harmless Distributor from and
against [***] that are based on a [***], provided, however, that Distributor
shall in every instance refrain from making any admission of liability, shall
give to Manufacturer prompt written notice of any claim made, shall assist in
the defense of such claim in accordance with this Section 12, and shall refrain
from proposing or entering into any compromise or settlement of such claim
without the written consent of Manufacturer and, [***].

 

  12.2 If any Products are determined to [***] and their sale by Distributor
within the Territory is permanently enjoined by a court of competent
jurisdiction, pursuant to a final judgment not subject to further judicial
review, Manufacturer, at its expense and without cost to Distributor, shall be
obligated as follows: [***].

 

  12.3 Distributor shall indemnify and hold Manufacturer harmless from and
against [***], provided, however, that Manufacturer shall in every instance
refrain from making an admission of liability, shall give to Distributor prompt
written notice of any claim made, shall assist in the defense of any such claim
in accordance with this Section 12 and shall refrain from proposing or entering
into any compromise or settlement of such claim without the written consent of
Distributor.

 

  12.4 Manufacturer shall indemnify and hold harmless Distributor from and
against [***], provided, however, that Distributor shall in every instance
refrain from making any admission of liability, shall give to Manufacturer
prompt written notice of any claim made, shall assist in the defense of such
claim in accordance with this Section 12, and shall refrain from proposing or
entering into any compromise or settlement of such claim without the written
consent of Manufacturer.

 

  12.5 With respect to GaN wafer products manufactured by Advanced Technology
Materials, Inc. (“ATMI”) and/or previously sold in the Territory by ATMI or any
of its distributors and/or sales representatives other than Distributor, [***]
provided, however, that Distributor shall in every instance refrain from making
any admission of liability, shall give to Manufacturer prompt written notice of
any claim made, shall assist in the defense of such claim in accordance with
this Section 12, and shall refrain from proposing or entering into any
compromise or settlement of such claim without the written consent of
Manufacturer.

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

Distributorship Agreement    Page 19

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  12.6 Manufacturer shall indemnify and hold harmless Distributor from and
against [***], provided, however, that Distributor shall in every instance
refrain from making any admission of liability, shall give Manufacturer prompt
written notice of any claim made, shall assist in the defense of such claim in
accordance with this Section 12, shall cease using the Licensed Mark upon
receipt of written request from Manufacturer and shall refrain from proposing or
entering into any compromise or settlement of such claim without Manufacturer’s
prior written consent.

 

  12.7 Manufacturer shall have no obligation under this Section 12 with respect
to any claim arising from [***].

 

  12.8 The provisions of this Section 12 shall survive with full force and
effect after the termination or expiration of this Agreement.

 

  12.9 A party entitled to indemnification under this Section 12 (the
“Indemnified Party”) shall permit the party required to provide indemnification
(the “Indemnifying Party”) to participate in the defense of the claim and any
litigation or other proceeding before any court or governmental agency based
thereon, including investigation of the claim and any negotiations for
compromise or settlement; shall promptly inform the Indemnifying Party of all
developments relating thereto and furnish such information as the Indemnifying
Party may reasonably request in connection therewith; and, [***], shall permit
the Indemnifying Party at any time upon its request to assume control of the
defense thereto. [***].

 

13. LIMITATION OF LIABILITY; FORCE MAJEURE

 

  13.1 Except as expressly provided otherwise in this Agreement, neither party
to this Agreement shall be liable to the other, or to any other person or
entity, for special, incidental or consequential damages [***], regardless of
whether it has been advised of the possibility of such damages and
notwithstanding the failure of any limited remedy provided in this Agreement to
achieve its essential purpose.

 

  13.2 Any other provision contained herein to the contrary notwithstanding,
neither party shall be liable to the other for any delay or failure to perform
any of its obligations under this Agreement caused by compliance with
governmental regulations or directions, outbreak of a state of emergency, Act of
God, war, warlike hostilities, civil commotions, riots, epidemics, storms,
fires, strikes, lockouts, and any other cause or causes beyond the reasonable
control of such party; [***].

 

14. CONFIDENTIALITY

 

  14.1 The parties shall keep in strict confidence from any third party, and
duly safeguard in the same manner as they safeguard their own like information,
any and all proprietary and confidential business and technical information
received from the other party concerning the business affairs and transactions
covered by this Agreement, including, without limitation, all proprietary and
confidential technical information received from Manufacturer or its Affiliates
pertaining to Products, and shall not at any time knowingly disclose such
information to others or use such information for any purpose other than as
permitted under this Agreement.

 

  14.2

A party may disclose information subject to this Section 14 to its directors,
officers,

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

Distributorship Agreement    Page 20

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

employees and advisors (collectively, “Representatives”) and to its Affiliates,
if and to the extent the Representative or Affiliate has a need to know in
connection with the performance or enforcement of this Agreement and is
obligated to maintain the information in confidence in accordance with this
Agreement. A party will be responsible for any breach of this Section 14 by its
Representatives or Affiliates.

 

  14.3 Each party shall maintain information subject to this Section 14 in
complete confidence until such time as it is publicly known through no act,
omission or contribution of such party. Notwithstanding any prior expiration or
termination of this Agreement, it is expressly understood that the provisions of
this Section 14 shall survive with full force and effect until [***].

 

  14.4 Notwithstanding the foregoing, any of the parties may disclose such
information if required by laws, regulations or orders of the Government of
Japan or the United States Government or any of their competent agencies, or if
required by regulations or orders of any stock exchange or quotation system on
which the party’s stock is publicly traded. In the event such disclosure is
required by a party hereto, the party shall give written notice of such
disclosure as soon as possible prior to making the disclosure.

 

  14.5 Information shall be considered subject to this Section 14 only if it is
disclosed: (i) in written or other tangible form and labeled or otherwise
expressly identified as “confidential” or “proprietary” at the time of
disclosure, or (ii) in oral form if expressly identified as “confidential” or
“proprietary” at the time of disclosure and confirmed as such by written notice
within thirty (30) days after the verbal disclosure. A party shall not be liable
for use or disclosure of information under this Section 14 if the recipient
demonstrates that the information was in the recipient’s possession at the time
of its receipt hereunder and was not acquired, directly or indirectly, from the
disclosing party, or if the recipient receives the information from a third
party having the lawful right to disclose the same, or if the information is
independently developed by the recipient without use of any confidential
information received from the other party.

 

15. INDEPENDENT CONTRACTOR; ROLES OF AFFILIATES

 

  15.1 The relationship created by this Agreement is that of seller and buyer,
and not that of agency, partnership or employment. References in this Agreement
to “strategic partner” are not intended to and shall not be construed to refer
to the legal relationship among members of a partnership.

 

  15.2 Distributor shall not represent itself to be an agent, partner or
employee of Manufacturer for any purpose nor shall Distributor have any right or
authority to bind Manufacturer or to assume any obligation or responsibility in
the name of or on behalf of Manufacturer.

 

  15.3 Manufacturer shall not represent itself to be an agent, partner or
employee of Distributor for any purpose nor shall Manufacturer have any right or
authority to bind Distributor or to assume any obligation or responsibility in
the name of or on behalf of Distributor.

 

  15.4

SCOA is a party to this Agreement solely for the purpose of entering into
Individual Contracts for the purchase of LED Products from Manufacturer pursuant
to Sections 7.1 and 7.2 above. Without limiting SCOA’s obligations to perform
under and in accordance with Individual Contracts for LED Products entered into
with Manufacturer pursuant to Sections 7.1 and 7.2 above, Distributor agrees to
[***]. Individual Contracts entered into between Manufacturer and SCOA [***]
will be applied toward Distributor’s Annual MPC. [***]. SCOA irrevocably
delegates to Distributor the authority to make or receive on behalf of SCOA all
communications required or permitted to be given between Manufacturer and SCOA.

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

Distributorship Agreement    Page 21

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  15.5 Notwithstanding SCOA becoming a party to the Distributorship Agreement as
provided above:

 

  (a) Manufacturer will ship LED Products only to Territory A, Territory B or
Territory C, as provided in this Agreement;

 

  (b) SCOA shall have no right to sell or distribute LED Products within the
Territory and shall only be authorized to sell or transfer LED Products to
Distributor for performance pursuant to this Agreement; and

 

  (c) SCOA’s [***] in connection with the determination of the [***] Reserve
percentage pursuant to Section 8.7(a), the Annual MPC pursuant to Section 9.2 or
in connection with any modification of and/or amendment to this Agreement.

 

16. TERMINATION

 

  16.1 Either party may terminate this Agreement by giving a written notice of
termination to the other party:

 

  (a) if the other party breaches any of the material provisions of this
Agreement or any Individual Contract and does not cure the breach within [***],
after a written notice is given by the non-breaching party requiring such party
to cure the breach;

 

  (b) if the other party becomes insolvent, or any voluntary or involuntary
petition for bankruptcy or for corporate reorganization is filed by or against
the other party, or a receiver is appointed with respect to any of the assets of
the other party, or a liquidation proceeding is commenced by or against the
other party; provided that, in the case of any involuntary petition or
proceeding filed or commenced against a party, only if the same is not dismissed
within sixty (60) days;

 

  (c) if the whole or any substantial part of the business of the other party
relating to this Agreement is transferred to a third party by agreement, order
of court of otherwise;

 

  (d) if the whole or any substantial part of the ownership, control or
management of the other party is changed; or

 

  (e) as otherwise expressly provided in this Agreement.

 

  16.2 Nothing in this Section 16 shall affect, be construed or operate as a
waiver of any right of the party aggrieved by any breach of this Agreement to
recover any loss or damage incurred as a result of such breach, either before or
after the termination or non-renewal hereof.

 

  16.3 No termination of this Agreement shall release either party from any
liability or obligation that has theretofore accrued and remains to be performed
as of the date of such termination.

 

  16.4 Neither party to this Agreement shall be liable to the other by reason of
any termination or non-renewal of this Agreement for compensation,
reimbursement, or damages on account of any loss of prospective profits on
anticipated sales or on account of expenditures, investments, or other
commitments relating to the business or goodwill of any party.

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

Distributorship Agreement    Page 22

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

17. AUTHORITY

 

Each party represents and warrants to the other that it has full corporate power
and authority to enter into and perform this Agreement, and neither the
execution nor performance of this Agreement violates or conflicts with any
agreement, contract or covenant of such party with or in favor of any other
person or entity.

 

18. AMENDMENT

 

This Agreement may not be amended except in a writing signed by authorized
representatives of all the parties hereto, provided, however, that [***]. No
oral explanation or oral information by any of the parties hereto shall alter
the meaning or interpretation of this Agreement.

 

19. WAIVER

 

No waiver of any provision of this Agreement shall be effective unless made in
writing and signed by an authorized representative of the party sought to be
charged therewith. The failure of either party to enforce any provision of this
Agreement shall not constitute or be construed as a waiver of such provision or
of the right to enforce it at a later time.

 

20. SEVERABILITY

 

Every provision of this Agreement is intended to be severable so that if any
provision hereof is unenforceable or invalid, for any reason whatsoever, such
unenforceability or invalidity shall not affect the validity of the remainder of
this Agreement.

 

21. ASSIGNMENT

 

This Agreement may not be assigned by either party without the prior written
consent of the other, [***]. Any unauthorized attempt to assign shall be null
and void. Any permitted assignee shall assume all obligations of its assignor
under this Agreement. An assignment shall not relieve the assigning party of
responsibility for the performance of its obligations hereunder. This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assignees of the parties hereof.

 

22. GOVERNING LAW; ARBITRATION

 

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York, the United States. The United Nations
Convention on Contracts for the International Sale of Goods shall not apply to
this Agreement. All disputes arising out of or relating to this Agreement or any
breach thereof shall be settled exclusively by arbitration to be held in the
City of New York, in accordance with the Rules of Conciliation and Arbitration
of the International Chamber of Commerce. The award of Arbitration rendered
shall be final and binding upon both parties, and be enforceable by any court
having jurisdiction. The arbitrators shall apply the internal laws of the State
of New York, the United States, as specified above in determining the rights,
obligations and liabilities of the parties and shall not have the power to

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

Distributorship Agreement    Page 23

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

alter, modify, amend, add to or subtract from any term or provision of this
Agreement nor to rule upon or grant any extension, renewal or continuance of
this Agreement, nor to award damages or other remedies expressly prohibited by
this Agreement, nor to grant injunctive relief, including interim relief, of any
nature, notwithstanding any contrary provisions of the Rules of Conciliation and
Arbitration specified above. If, under applicable law, this arbitration
provision is not enforceable as to a particular claim brought by one party
against the other, then legal proceedings involving only that claim may be
instituted solely in the United States District Court of the Eastern District of
North Carolina or, if such court may not exercise jurisdiction, a court of the
State of North Carolina. For all purposes of this Agreement, all parties hereby
irrevocably consent to the jurisdiction of such court and waive any defense
based on improper or inconvenient venue or lack of personal jurisdiction.

 

22. ENTIRE AGREEMENT

 

This Agreement sets forth the entire agreement between the parties hereto as to
the subject matter hereof, and supersedes any and all prior agreements,
understanding, arrangements, promises, representations, warranties, and/or any
contracts of any form or nature whatsoever, whether oral or in writing and
whether explicit or implicit, that may have been entered into prior to the
execution hereof between the parties, their officers, directors, or employees as
to the subject matter hereof. Neither of the parties hereto has relied upon any
oral representation of the other party. Notwithstanding the foregoing, this
Agreement does not supersede the letter agreement between the parties dated
December 1, 2003 regarding restricted use of Wafer Products by customers of
Distributor.

 

23. NOTICE

 

Any notice or communication required or permitted to be given by any party to
the other pursuant to this Agreement shall be sent to such party’s address for
notices set forth below the signature of that party below, shall be given by
facsimile or by prepaid airmail post and shall be deemed to have been given upon
receipt at the address of the party to whom addressed.

 

Distributorship Agreement    Page 24

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

IN WITNESS WHEREOF, the parties have caused this Amended and Restated
Distributorship Agreement to be executed by their duly authorized
representatives as of the Execution Date.

 

CREE, INC.         SUMITOMO CORPORATION By  

/s/ [***]

--------------------------------------------------------------------------------

        By  

/s/ [***]

--------------------------------------------------------------------------------

   

[***]

[***]

     

[***]

[***]

[***]

Date  

    May 25, 2005

--------------------------------------------------------------------------------

        Date  

May 25, 2005

--------------------------------------------------------------------------------

              SUMITOMO CORPORATION OF AMERICA           By  

/s/ [***]

--------------------------------------------------------------------------------

              Title  

[***]

[***]

[***]

              Date   May 24, 2005 Address for Notices         Address for
Notices to Distributor and SCOA:

CREE, INC.

4600 Silicon Drive

Durham, NC 27703

USA

 

      SUMITOMO CORPORATION

      [***]

      Tokyo 104-8610

      Japan

Attention: [***]         Attention:   [***] Fax: [***]       [***]            
[***]

With a copy of legal notices to:

 

General Counsel

Cree, Inc.

4600 Silicon Drive

Durham, North Carolina 27703

Fax: [***]

 

 

 

      Fax: [***]

 

CGS B310-10

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

Distributorship Agreement    Page 25

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ADDENDUM A

 

Licensed Marks

 

Mark

--------------------------------------------------------------------------------

  

Registered

--------------------------------------------------------------------------------

  

Reg. No.

--------------------------------------------------------------------------------

  

Goods

--------------------------------------------------------------------------------

CREE

   Yes    2,440,530 (US); 4,471,239 (JP); 40-0505534 (KR); 980988 (TW); Pending
in [***]    All

CREE LOGO

   Yes    2,452,761 (US); 4,484,784 (JP); 40-0514036 (KR); and 978876 (TW);
Pending in [***]    All

CI

   No         Wafers

GSIC

   Yes    2,012,686 (US)    LED

MEGABRIGHT

   Yes    2,650,523 (US); 4,572,117 (JP); 40-0563873 (KR); 1022690 (TW)    LED

MEGABRIGHT PLUS

   No         LED

MB

   No         LED

MB PLUS

   No         LED

RAZERTHIN

   Yes    2,861,793 (US); 40-0600614 (KR); 1121336 (TW); Pending in [***]    LED

SUPERBLUE

   No         LED

SUPERBRIGHT

   No         LED

ULTRABRIGHT

   Yes    2,860,183 (US); 4,797,922 (JP)    LED

UB

   No         LED

ULTRATHIN

   No         LED

UT

   No    Pending in US    LED

UT230

   No    Pending in US     

XBRIGHT

   Yes    2,644,422 (US); 4,666,211 (JP); 40-0572312 (KR); 1029877 (TW)    LED

XBRIGHT LOGO

   Yes    2,644,418 (US); 40-0579217 (KR); 1043612 (TW); Pending in [***]    LED

XBRIGHT PLUS

   No         LED

XB

   No         LED

XB PLUS

   No         LED

XTHIN

   Yes    2,861,792 (US); 4,790,510 (JP); 40-0600615 (KR); 1121335 (TW)    LED

XT

   [***]         LED

 

Key

 

US = United States

   TW = Taiwan

JP = Japan

   CN = China

KR = Korea

   [***] = [***]

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

Distributorship Agreement    Page 26

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ADDENDUM B

 

CREE TRADEMARK USAGE GUIDELINES

 

A. General Rules for Trademark Use and Presentation

 

1. Use the correct trademark symbol with trademarks. When using a registered
trademark, the ® symbol should be used adjacent the first prominent appearance
of the term. Subsequent appearances of the trademark should be capitalized.
Unregistered trademarks should include the designation “TM” instead of the ®
symbol.

 

2. Include an attribution statement (which may appear in small but still legible
print) in any written material (such as advertising copy, brochures, etc.) on
which a Cree trademark appears. For example, the following statement would be
appropriate when using the Cree trademark and Cree Logo:

 

“CREE and the Cree Logo are registered trademarks of Cree, Inc. in the United
States and/or other countries.”

 

3. Do not vary the spelling, add or delete hyphens (even for normal hyphenation
at the end of a line of text), make one word two, or use a plural form of a Cree
trademark.

 

4. Trademarks should always be used as adjectives (e.g. “Zero Recovery®
rectifiers have exceptional reverse recovery properties.”)

 

5. Never combine a Cree trademark with your company name.

 

6. Do not use a Cree trademark in a possessive form.

 

7. Do not shorten or make acronyms out of a Cree trademark.

 

8. On materials that include both a Cree trademark and your company name, you
must display your company name more prominently than any Cree trademark. You may
not use a Cree trademark in such a manner that it appears that Cree is legally
associated with your company, other than the fact that your company is
authorized to sell or distribute Cree products.

 

9. Do not display a Cree trademark in a manner that is illegible or difficult to
read.

 

10. Do not use a Cree trademark in a manner such that it appears to be
associated with products of other manufacturers.

 

B. Presentation of the Cree Logo

 

1. The Cree Logo may refer to Cree or to Cree’s products. When using the word
“CREE” or the Logo to refer to Cree products, the trademark should be used as an
adjective, followed by the generic name of the product. For example, a brochure
may refer to “CREE ® Microwave Transistors.”

 

2. Graphic Presentation

 

Computer graphic files and camera-ready artwork of the Cree Logo and other Cree
trademarks may be obtained from Cree. Do not generate the Cree Logo on your own.
Do not modify any computer files or artwork obtained from Cree without Cree’s
express written consent.

 

Distributorship Agreement    Page 27

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

3. Color Specifications

 

  a. The following terms are used in this specification:

 

“Cree Blue” means blue no. PMS 294.

 

“Cree Gray” means gray no. PMS 429.

 

“Colored Cree Logo” means the Cree Logo in which the solid regions are Cree Gray
and the striped regions are Cree Blue.

 

  b. The Cree Logo may be presented only using the following color combinations:

 

  •   Black lettering on a light, uniform background.

 

  •   White or silver lettering on a dark, uniform background.

 

  •   Cree Blue lettering on a white background.

 

  •   Colored Cree Logo on a white background.

 

  •   Colored Cree Logo on a light or dark uniform background, provided the
colors give adequate contrast with the background.

 

4. Spacing

 

a. The Cree Logo should be surrounded by a region of background color at least
as wide as the lettering height, as shown below:

 

LOGO [g16246g1.jpg]

 

b. The Cree Logo should never be presented such that it could be viewed as a
compound mark. For example, the Cree Logo should never be shown physically
touching or adjacent another mark such that the two marks appear to be part of
the same overall trademark.

 

c. With the express written consent of an authorized representative of Cree, the
spacing recommendations may be relaxed on items where the available physical
space or graphic resolution is limited, such as letterhead, business cards and
certain promotional items.

 

5. Optional Business Area Identification

 

The Cree Logo may be used in connection with a business area identification. For
example, the Cree Logo may appear in connection with Cree Lighting® products
with the word “LIGHTING” appearing directly beneath the Cree Logo. Use of a
business area identification is subject to the following rules:

 

a. The lettering of the business area name shall be in all capital letters in
the Arial font (or a similar sans serif font), shall begin at the left edge of
the Logo, and shall extend no further than the right edge of the Logo lettering.

 

b. The lettering of the business area name shall be the same color as the logo,
except that when used in connection with the Cree Color Logo, the lettering
shall be Cree Gray.

 

Distributorship Agreement    Page 28

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

c. The lettering of the business area name shall be no larger than 50% of the
lettering height of the Cree Logo.

 

C. Presentation of the ZERO RECOVERY Trademark

 

1. The ZERO RECOVERY trademark must appear in italics in the Times New Roman
font (small caps) as follows:

 

ZERO RECOVERY®

 

If the small caps feature is not available, the trademark may be displayed in
italics in Times New Roman font in all caps with the size of the font set 20%
higher for the initial letters Z and R compared to the remaining letters (e.g.,
with the “Z” set at 12 point font size and “ERO” set at 10 point font size).

 

[***]

 

1. Typed Form

 

a. As with any Cree trademark, the first letter of an LED trademark (also
referred to as the first letter of the LED trademark’s prefix) should always be
capitalized when it appears in text. Likewise, always capitalize the first
letter of the secondary word in the mark (e.g., MegaBright, XBright, XLamp,
etc.).

 

b. With the exception of the GSIC trademark, do not hyphenate or place a space
between the LED trademark’s prefix and the secondary word of the trademark.
(e.g., XBright should never be X Bright or X-Bright.) The GSIC trademark should
always be presented with a raised dot separating the “G” and the “SiC” as
follows:

 

G . SiC®

 

2. Logos

 

  a. XBRIGHT

 

  •   The “Colored XBright Logo” means the XBright Logo in which the left top
and bottom legs of the X (which also form the sides of the cube) are blue no.
PMS 2935, the right top and bottom legs of the X are green no. PMS 3405, and the
cube and the word “Bright” are 100% black.

 

  •   The XBright Logo may be presented only using the following color
combinations:

 

  •   Black lettering on a light, uniform background. When using this color
combination, the legs of the X should also be black.

 

  •   Colored XBright Logo on a light or dark uniform background, provided the
colors give adequate contrast with the background.

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

Distributorship Agreement    Page 29

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  •   The XBright Logo should be surrounded by a region of background color at
least as wide as the lettering height, as shown below:

 

LOGO [g16246g2.jpg]

 

  b. XLAMP

 

  •   The “Colored XLamp Logo” means the XLamp Logo in which the top left leg of
the X is shaded in graduated color in blue no. PMS 294, the top right leg of the
X is shaded in graduated color in gray no. PMS Cool Gray 4, the bottom left leg
of the X is shaded in graduated color in green no. PMS 354, and the bottom right
leg of the X is shaded in graduated color in red no. PMS No. 185. For all four
legs, the color is in its darkest, solid form at the outermost points and is
graded to lighter shades towards the center of the X. The triangular
cross-section of the top legs of the X graduates from left to right with blue
no. PMS 294 to gray no. PMS Cool Gray 4. The triangular cross-section of the
bottom legs of the X graduates from left to right with green no. PMS 354 to red
no. PMS 185. Finally, the word “Lamp” is presented in blue no. PMS 294.

 

  •   In formats where it is impossible to show the graduated colors of the
XLamp Logo in accurate form (i.e., embroidered merchandise), the “Colored XLamp
Logo” shall mean the XLamp Logo in which the top left leg of the X is solid blue
no. PMS 294, the top right leg of the X is 100 % white, the bottom left leg of
the X is solid green no. PMS 354, and the bottom right leg of the X is solid red
no. PMS 185. The triangular cross-section of the top legs of the X is 50% blue
no. PMS 294, and the triangular cross-section of the bottom legs of the X is a
mix of 100% green no. PMS 354 and 100% red no. PMS 185. Finally, the word “Lamp”
is presented in blue no. PMS 294.

 

  •   The XLamp Logo may be presented only using the following color
combinations:

 

  •   Black lettering on a light, uniform background. When using this color
combination, the X should be outlined in black but not shaded in.

 

  •   Colored XLamp Logo on a light or dark uniform background, provided the
colors give adequate contrast with the background.

 

Distributorship Agreement    Page 30

Amended and Restated as of May 25, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  •   The XLamp Logo should be surrounded by a region of background color at
least as wide as the lettering height of the capitalized L, as shown below:

 

LOGO [g16246g3.jpg]

 

  c. As stated in Section B, Part 2 above, computer graphic files and
camera-ready artwork of any of the Cree trademarks may be obtained from Cree.
You may not generate any logos on your own or modify any graphic files or
artwork provided by Cree without Cree’s express written consent.

 

Distributorship Agreement    Page 31

Amended and Restated as of May 25, 2005